Citation Nr: 0925206	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-22 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an effective date prior to January 11, 
2001, for the grant of a 70 percent rating for service-
connected (PTSD).

2.  Entitlement to an effective date prior to January 11, 
2001, for an award of a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The Veteran had active service from June 1969 to August 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2002 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A June 2002 rating decision denied an increased 
rating for PTSD and denied entitlement to a TDIU.  A May 2003 
rating decision then granted an increased (70 percent) rating 
for PTSD effective from July 30, 2002, and granted 
entitlement to a TDIU, also effective from July 30, 2002.  
The Veteran appealed for earlier effective dates for the 
grant of increased benefits. 

After the Veteran perfected his appeal for earlier effective 
dates, in a January 2004-issued rating decision, the RO 
assigned an earlier effective date of January 11, 2001, for 
TDIU and for a 70 percent PTSD rating.  The appeal for 
earlier effective dates remains viable, however.  A claimant 
is presumed to seek the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum schedular benefit is 
awarded.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2004, the Veteran submitted a notice of 
disagreement to the 70 percent schedular rating for PTSD, 
which was granted in the May 2003-issued rating decision.  

In February 2005, the Board remanded the case for a statement 
of the case (SOC) addressing the 70 percent rating for PTSD.  
In September 2006, the Board again remanded the case again 
for an SOC addressing an increased rating for PTSD.  In April 
2009, VA's Appeals Management Center (AMC) issued an SOC 
addressing the 70 percent schedular rating for PTSD.  The SOC 
was sent to the Veteran's last known address.  In June 2009, 
the SOC was returned to VA by the U.S. Postal Service and 
marked as undeliverable and unable to forward.  Because no 
substantive appeal has been received, the Board lacks 
jurisdiction to review the claim for a higher rating for 
PTSD.  The issue has therefore been removed from page 1 of 
this decision and will not be addressed. 

Entitlement to a TDIU for any period prior to January 11, 
2001, is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied a claim for an increased rating for PTSD in 
an April 2000-issued rating decision.

2.  The Veteran did not appeal the April 2000-issued rating 
decision nor has he raised the issue of clear and 
unmistakable error (CUE) in that decision or in earlier 
decisions.

3.  The RO received the Veteran's claim for an increased 
rating for PTSD on January 25, 2001.

4.  No treatment report that is dated since January 25, 2000, 
but earlier than January 11, 2001, and reflects an increase 
in PTSD disability, but which has not been considered in the 
final April 2000-issued rating decision or earlier-dated 
decisions, is of record. 


CONCLUSION OF LAW

The criteria for an effective date earlier than January 11, 
2001, for an increased schedular rating for PTSD are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5109A, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.157, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA's duty to notify was satisfied by way of a letter(s) sent 
to the claimant in June 2004 and September 2006 that address 
all notice elements.  The letter informed the claimant of 
what evidence was required to substantiate the claim(s) and 
of the claimant's and VA's respective duties for obtaining 
evidence.  

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of June 2004 and September 2006 
letters sent to the claimant that address assignment of 
effective dates.  Although the notice letters were not sent 
before the initial decision, this timing error is not 
unfairly prejudicial to the claimant because the actions 
taken by VA after providing notice cured the timing error.  
The claimant has been afforded opportunity to participate in 
his claim and has been allowed time to respond.  VA has 
readjudicated the case by way of two Board remands and a 
supplemental statement of the case issued in April 2009, 
after notice was provided.  For these reasons, it is not 
unfairly prejudicial to the claimant for the Board to 
adjudicate the claim.

VA also has a duty to assist the claimant in the development 
of the claim.  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has obtained VA outpatient treatment 
records for the appropriate time period.  A VA examination 
was not undertaken, as none is necessary to decide an earlier 
effective date claim.  The claimant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).  





Earlier Effective Dates

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

VA regulations governing effective dates have more to say 
about what constitutes a claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

§ 3.401 (b) addresses effective dates of award of additional 
compensation for dependents.  38 C.F.R. § 3.401 (b).


Earlier Effective Date for a 70 percent PTSD Rating

The Veteran requested an increased rating for PTSD at various 
times in the 1990s and the RO adjudicated each claim for 
increased compensation.  Each rating decision became final 
when no appeal had been received within one year.  

In April 2000, the RO issued a decision denying an increased 
rating for PTSD, then rated 50 percent.  The RO had 
considered a March 2000 VA hospital report as an informal 
claim for an increase.  The Veteran was notified of the April 
2000-issued rating decision.  On January 25, 2001, the RO 
received the Veteran's claim for TDIU and a claim for a 
schedular increase.  In his January 2001 claim, he did not 
indicate disagreement with the April 2000-issued rating 
decision.  Rather, he mentioned that PTSD has worsened since 
his most recent evaluation.  Thus, because the Veteran did 
not submit a notice of disagreement (NOD) to the April 2000-
issued rating decision, the rating decision became final.  No 
revision to that decision may be made absent clear and 
unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  The Veteran has not alleged error in that 
decision, or prior final decisions on the matter of an 
increased rating for PTSD.  Therefore, evidence received 
since the April 2000 decision is the only evidence that may 
be considered for an earlier effective date for a 70 percent 
PTSD rating.  

Because there had not been a prior final disallowance of 
TDIU, however, evidence received prior to the April 2000 
rating decision may be considered for that claim.  

As noted, the RO received a formal claim for an increased 
PTSD rating on January 25, 2001.  The question is whether an 
increase in disability was factually ascertainable within the 
one year period prior to January 25, 2001. 

A letter from a VA doctor dated January 11, 2001, contains 
evidence of an increase in disability.  The RO had favorable 
considered this January 11, 2001, letter from a VA staff 
psychiatrist that indicates suicidal tendencies and total 
incapacitation from employment due to PTSD.  The RO assigned 
an earlier effective date of January 11, 2001, based on that 
letter.  Thus, the next question is whether an increase in 
disability due to PTSD is factually ascertainable from any 
treatment report dated between January 25, 2000, and January 
11, 2001.  If so, then an earlier effective date can be 
assigned.  

Numerous VA outpatient treatment reports dated between 
January 25, 2000, and January 11, 2001 are of record.  These 
reflect routine PTSD treatment.  The earliest dated of these 
is a March 15, 2000, VA hospital report that notes an 
increase in PTSD symptoms.  The report mentions the recent 
onset of suicidal thoughts and flashbacks.  From January 25, 
2000, to March 15, 2000, there are no reports. 

Because the March 15, 2000, VA hospital report was considered 
in the April 2000 rating decision that denied an increased 
schedular rating for PTSD, however, it cannot be considered 
again with respect to an earlier effective date for an 
increased rating for PTSD.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an effective date earlier than January 11, 2001, for 
assignment of a 70 percent rating for PTSD must therefore be 
denied.  


ORDER

An effective date earlier than January 11, 2001, for a 
schedular 70 percent rating for PTSD is denied.  





REMAND

Earlier Effective Date for TDIU

While the March 15, 2000, VA hospital report discussed above 
may not be considered in the claim for an earlier effective 
date for an increased schedular PTSD rating, it may be used 
to support an earlier effective date for TDIU.  This is 
because no previous final decision denying a TDIU claim is of 
record.  Thus, all evidence of record must be evaluated.  

As noted above, the RO received a formal claim for TDIU on 
January 25, 2001.  The RO has assigned an earlier effective 
date for TDIU on the basis of an earlier dated medical 
report, dated January 11, 2001.  The question is whether an 
increase in disability was factually ascertainable between 
January 25, 2000, and January 11, 2001. 

A March 15, 2000, VA hospital report mentions the recent 
onset of suicidal thoughts and flashbacks.  Because these 
symptoms suggest increased severity of PTSD, the report may 
be considered as a claim for an increase, including TDIU, 
which, in substance, is a claim for an increase.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (holding that "claim 
for unemployability compensation was an application for 
'increased compensation' within the meaning of 38 U.S.C.A. 
§ 5110(b)(2)").

Where the percentage standards are not met, TDIU may 
nevertheless be assigned under 38 C.F.R. § 4.16 (b) or under 
§ 3.321(b); however, the Board is precluded from assigning 
TDIU under 38 C.F.R. § 4.16 (b) or § 3.321(b) in the first 
instance.  Because the schedular requirements for TDIU are 
not met for any period prior to January 11, 2001, the Board 
must consider TDIU prior to January 11, 2001, under the 
extraschedular provisions set forth at 38 C.F.R. 4.16(b) 
(2008).  Therefore, this matter must be remanded to the 
Director, Compensation and Pension Service for appropriate 
action.  

Accordingly, the case is REMANDED for the following action:

The AOJ should submit the claim for an 
earlier effective date for TDIU to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
for TDIU for any period prior to January 
11, 2001, in accordance with 38 C.F.R. 
§ 4.16(b) (2008).  Following that action, 
if the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be issued.  The Veteran 
and his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the Veteran's claims folder is returned 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


